Case: 2:19-cv-01049-SDM-KAJ Doc #: 42-1 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 1059




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JAMES ENGLAND,                                    CASE NO.       2:19-cv-1049

        Plaintiff,

 -vs-                                              JUDGE SARAH D. MORRISON

 CITY OF COLUMBUS, et al.,                         MAG. JUDGE KIMBERLY A. JOLSON

        Defendants.


         NOTICE OF MANUAL FILING OF EXHIBITS 1-3 TO PLAINTIFF’S OPPOSITION TO
                    DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


        Now comes Plaintiff, by and through counsel, and hereby gives notice to the Clerk of the

United States District Court, Southern District of Ohio, that Plaintiff has manually filed a copy of

a USB flash drive containing the following in support of his Opposition to Defendants’ Motions

for Summary Judgment:

        Pl. Ex. 1      Audio Recording – Interview of Douglas Fulwider

        Pl. Ex. 2      Audio Recording – Interview of Amando Dungey

        Pl. Ex. 3      Audio Recording – Interview of Kenneth Griffis


                                                  Respectfully Submitted,

                                                  /s/ M. Caroline Hyatt
                                                  Jacqueline Greene (0092733)
                                                  Alphonse A. Gerhardstein (0032053)
                                                  M. Caroline Hyatt (0093323)
                                                  FRIEDMAN, GILBERT + GERHARDSTEIN
                                                  441 Vine Street, Suite 3400
                                                  Cincinnati, Ohio 45202
                                                  T: 513-572-4200
                                                  F: 216-621-0427
                                                  jacqueline@FGGfirm.com



                                                                                              Pl. Ex. 1-3
Case: 2:19-cv-01049-SDM-KAJ Doc #: 42-1 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 1060




                                                        al@FGGfirm.com
                                                        caroline@FGGfirm.com

                                                        Sarah Gelsomino (0084340)
                                                        FRIEDMAN, GILBERT + GERHARDSTEIN
                                                        50 Public Square, Suite 1900
                                                        Cleveland, OH 44113-2205
                                                        T: 216-241-1430
                                                        F: 216-621-0427
                                                        sarah@FGGfirm.com

                                                        Jennifer L. Routte (0085204)
                                                        C. Christopher Alley (0086182)
                                                        ROUTTE LAW, LLC
                                                        142 Granville Street
                                                        Gahanna, OH 43230
                                                        T: 614-475-7008
                                                        F: 614-472-4155
                                                        Jen.Routte@routtelaw.com
                                                        Chris.Alley@routtelaw.com

                                                        Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 13, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                /s/ M. Caroline Hyatt
                                                M. CAROLINE HYATT
                                                One of the Attorneys for Plaintiff




                                                    2
